Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.

Response to Amendment
Claims 1, 5-11, and 15-20 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Office Action mailed October 29, 2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For independent claims 1, 11, and 20, there is a lack of description of the “second calculating method” in the disclosure. The specification does not disclose what the “second calculating method” is, only that the elasticity value and reliability value is based on the second calculating method (see para. 0064 and 0077). Calculating the elasticity value (average velocity of a shear wave) using the first calculating method is described as “using a time taken from inducing the shear wave to detecting a shear wave displacement, and a distance from a focus beam irradiation line to the initially detected location of the shear wave displacement.” (see para. 00114), but does not disclose what and how the second calculating method is different from the first calculating method. The examiner is unsure if and how the order of operation or the variables used is different between the first and second calculating methods. 
There is a lack of description for the limitation “determine an initially detected location of a shear wave displacement” in the disclosure. The limitation “initially detected location of a shear wave displacement” is described as a point (see para. 00102 – “An initially detected location 741a of a shear wave displacement is determined based on a point at which a shear wave has arrived when a shear wave has been initially observed.”), but initially detected location 840a of a shear wave displacement is shown in Fig. 8 as a line, so the examiner assumes a plurality of initially detected locations of shear wave displacements is determined by the processor. But that assumption is not disclosed in the specification or the claims, so the description does not disclose if the processor is configured to select a point on the line 840a as an initially detected location of a shear wave displacement. 
Therefore, there is a lack of description for the limitation “set a reference value based on a distance between the initially detected location of the shear wave displacement and a focus beam irradiation line” in the disclosure. The specification does not disclose, based on the examiner’s assumption, how the processor is configured to a point from the plurality of initially detected locations 840a of shear wave displacements, and how the processor is configured to select a point from the focus beam irradiation line 840 to determine the reference value dref. 
Therefore, there is a lack of description for the limitations “set a first distance value of the first region based on an average distance between the first region and the focus beam irradiation line, wherein the first distance value is less than the reference value, 2 set a second distance value of the second region based on an average distance between the second region and the focus beam irradiation line, wherein the second distance value is greater than the reference value” in the disclosure. The specification does not disclose if the processor is configured to where first distance d1 of the first region 851 is greater than the reference value dref and the second distance d2 of the second region 852 is greater than the reference value dref. The specification also does not disclose if the processor is configured to where the first distance d1 of the first region 851 is less than the reference value dref and the second distance d2 of the second region 852 is less than the reference value dref.
Therefore, there is a lack of description for the limitations “determine the first region as a shear wave-pass-region by comparing the reference value with the first distance value, and determine the second region as a shear wave-non-pass-region by comparing the reference value with the second distance value” in the disclosure. The specification does not disclosure how the processor is configured to determine the first and second regions as a shear-wave pass region and a shear-wave non-pass region, respectively, if the second region 852 has the same distance as the first distance d1 of the first region 851 (first distance d1 is less than the reference value dref). The specification also does not disclosure how the processor is configured to determine the first and second regions as a shear-wave pass region and a shear-wave non-pass region, respectively, if the first region 851 has the same distance as the second distance d2 of the second region 852 (second distance d2 is greater than the reference value dref). 
Therefore, there is a lack of description for the limitations “wherein an elasticity value of the object in the first region is calculated by the first calculating method, and wherein an elasticity value of the object in the second region is calculated by the second calculating method” in the disclosure. The specification does not disclose how the processor is configured to calculate the elasticity value of the object in the first and second regions by the first and second calculating methods, respectively, if the second region 852 has the same distance as the first distance d1 of the first region 851 (first distance d1 is less than the reference value dref). The specification also does not disclose how the processor is configured to calculate the elasticity value of the object in the first and second regions by the first and second calculating methods, respectively, if the first region 851 has the same distance as the second distance d2 of the second region 852 (second distance d2 is greater than the reference value dref).
The claims 5-10 and 15-19 are dependent on independent claims 1 and 11, respectively, and thereby rejected under 112(a) as well. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “second calculating method” is indefinite. Calculating the elasticity value (average velocity of a shear wave) using the first calculating method is described as “using a time taken from inducing the shear wave to detecting a shear wave displacement, and a distance from a focus beam irradiation line to the initially detected location of the shear wave displacement.” (see para. 00114), but it is unclear what and how the second calculating method is different from the first calculating method. The examiner is unsure if the order of operation or the variables used is different between the first and second calculating methods. 
The limitation “determine an initially detected location of a shear wave displacement” is indefinite. The limitation “initially detected location of a shear wave displacement” is described as a point (see para. 00102 – “An initially detected location 741a of a shear wave displacement is determined based on a point at which a shear wave has arrived when a shear wave has been initially observed.”), but initially detected location 840a of a shear wave displacement is shown in Fig. 8 as a line, so it is unclear if the initially detected location of a shear wave displace is a point or a line. The examiner assumes a plurality of initially detected locations of shear wave displacements is determined by the processor, but it is unclear if the processor is configured to select a point on the line 840a as an initially detected location of a shear wave displacement. 
Therefore, the limitation “set a reference value based on a distance between the initially detected location of the shear wave displacement and a focus beam irradiation line” is indefinite. It is unclear how the processor is configured to a point from the plurality of initially detected locations 840a of shear wave displacements, and how the processor is configured to select a point from the focus beam irradiation line 840 to determine the reference value dref. 
Therefore, the limitations “set a first distance value of the first region based on an average distance between the first region and the focus beam irradiation line, wherein the first distance value is less than the reference value, 2 set a second distance value of the second region based on an average distance between the second region and the focus beam irradiation line, wherein the second distance value is greater than the reference value” are indefinite. It is unclear if the processor is configured to where first distance d1 of the first region 851 is greater than the reference value dref and the second distance d2 of the second region 852 is greater than the reference value dref. It is also unclear if the processor is configured to where the first distance d1 of the first region 851 is less than the reference value dref and the second distance d2 of the second region 852 is less than the reference value dref.
Therefore, the limitations “determine the first region as a shear wave-pass-region by comparing the reference value with the first distance value, and determine the second region as a shear wave-non-pass-region by comparing the reference value with the second distance value” are indefinite. It is unclear if the processor is configured to determine the first and second regions as a shear-wave pass region and a shear-wave non-pass region, respectively, if the second region 852 has the same distance as the first distance d1 of the first region 851 (first distance d1 is less than the reference value dref). It is also unclear if the processor is configured to determine the first and second regions as a shear-wave pass region and a shear-wave non-pass region, respectively, if the first region 851 has the same distance as the second distance d2 of the second region 852 (second distance d2 is greater than the reference value dref). 
Therefore, the limitations “wherein an elasticity value of the object in the first region is calculated by the first calculating method, and wherein an elasticity value of the object in the second region is calculated by the second calculating method” are indefinite. It is unclear if the processor is configured to calculate the elasticity value of the object in the first and second regions by the first and second calculating methods, respectively, if the second region 852 has the same distance as the first distance d1 of the first region 851 (first distance d1 is less than the reference value dref). It is also unclear if the processor is configured to calculate the elasticity value of the object in the first and second regions by the first and second calculating methods, respectively, if the first region 851 has the same distance as the second distance d2 of the second region 852 (second distance d2 is greater than the reference value dref).
The limitation “wherein the reference value is different along a direction in which the focus beam irradiation line extends” is indefinite. It is unclear how a set reference value can also different along a direction at the same time. The examiner assumes the set reference value is selected from a plurality of reference values that are different along a direction in which the focus beam line extends. 
The claims 5-10 and 15-19 are dependent on independent claims 1 and 11, respectively, and thereby rejected under 112(b) as well. 
Claims 1, 5-11, and 15-20 cannot be evaluated with respect to prior art at this time as the examiner cannot make a proper comparison between the claim and the prior art due to the 112(b) issues explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793